Citation Nr: 1713226	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a heart condition, including ischemic heart disease and cardiomyopathy, to include as secondary to diabetes mellitus type 2 (diabetes) and as due to herbicide exposure.

6. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes and as due to herbicide exposure.

7. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes and as due to herbicide exposure.

8. Entitlement to service connection for an abnormal sperm count.

9. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

10. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1977, including service in the Republic of Vietnam from March 1969 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from  March 2009 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, as well as a July 2011 rating decision by the San Diego, California RO.  The Veteran's claims file is now in the jurisdiction of the Oakland RO.  

In September 2016 the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In its March 2009 rating decision, the RO denied the Veteran's claim for service connection for cardiomyopathy, claimed as a heart condition.  Likewise, in its July 2011 rating decision, the RO denied the Veteran's claim for service connection for ischemic heart disease.  In the interest of clarity, the Board has combined the two heart condition claims into a single issue on appeal, as reflected on the title page.

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The Board acknowledges that in an August 2009 Notice of Disagreement (NOD), his May 2013 substantive appeal, and at the September 2016 hearing, the Veteran discussed entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  In light of the Veteran's contentions, the Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and his representative and provide them with the appropriate form to submit any claim regarding service connection for erectile dysfunction. 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for bilateral upper extremity peripheral neuropathy, entitlement to service connection for bilateral lower extremity peripheral neuropathy, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed February 1982 rating decision denied a claim for service connection for bilateral hearing loss and is final.  Evidence received since the unappealed February 1982 rating decision relates to prior unestablished facts.

2. An unappealed February 1982 rating decision denied a claim for service connection for tinnitus and is final.  Evidence received since the unappealed February 1982 rating decision relates to prior unestablished facts.

3. The Veteran currently has tinnitus, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

4. A heart condition was not shown in service, did not manifest to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise related to service.

5. The competent evidence of record fails to show that the Veteran currently has an abnormal sperm count or that he has had an abnormal sperm count at any time during the period on appeal.


CONCLUSIONS OF LAW

1. The February 1982 rating decision is final; new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 

2. The February 1982 rating decision is final; new and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a heart condition, including ischemic heart disease and cardiomyopathy, to include as secondary to diabetes and as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for an abnormal sperm count have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Compliant VCAA notice was sent to the Veteran in June 2007, January 2008, and September 2008.  

Turning to VA's duty to assist, VA also fulfilled its duty by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA and private physician treatment records.

In addition, the Veteran was afforded a VA examination in regard to his claim for service connection for a heart condition in September 2010.  Additionally, the Veteran's heart condition was also commented upon in connection with his diabetes in April 2009, April 2013, and January 2017.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.

In regard to the Veteran's claim for an abnormal sperm count, the Veteran was not afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  

A medical examination regarding an abnormal sperm count is not required in this case because the record before the Board does not indicate that the Veteran presently has this disability.  See 38 C.F.R. § 3.159(c)(4) (2016); see also Colantonio, 606 F.3d 1378 (Fed. Cir. 2010); Waters, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claims may be considered on the merits at this time.

New and Material Evidence to Reopen Claims for Service Connection for 
Bilateral Hearing Loss and Tinnitus

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were initially denied in a February 1982 rating decision.  The bilateral hearing loss claim was denied because hearing loss was not documented during service.  Similarly, the tinnitus claim was denied because the Veteran's service treatment records (STRs) were absent of any complaints or diagnoses of tinnitus.  The Veteran was notified of the February 1982 denial via a letter that same month, but did not appeal the decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103.  In March 2007, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the June 2000 denial, VA has received new and material evidence.   Specifically, in July 2009, Dr. Waterbury, a private clinician, provided a positive nexus opinion for both conditions.  Next, the March 2007 VA examiner conducted an audiogram that found hearing loss of the Veteran's left ear that is cognizable for VA purposes.  Lastly, regarding tinnitus, the Veteran asserted continuity of symptomatology since service in a September 2016 hearing.  See Tr. at 14-16.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence tends to show the presence of current disabilities, suggests nexuses between those disabilities and service, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claims.  Thus, new and material evidence has been received, and the claims for service connection for bilateral hearing loss and service connection for tinnitus are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Entitlement to Service Connection for Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma based on his consistent statements regarding in-service noise exposure, including his testimony at the September 2016 hearing that he has been experiencing ringing in his ears since his service in Vietnam.  See Tr. at 15.  Additionally, the information provided in his service personnel records reflects the Veteran's consistent statements throughout the pendency of the claim that he operated and repaired helicopters in service and experienced combat while serving in Vietnam.

The Board also finds that the Veteran presently has tinnitus.  A layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, in the instant case, the Veteran is competent to testify about the observable symptom of ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has done credibly in this instance, including during the March 2007 VA examination.  Thus, the remaining question is whether the Veteran's current tinnitus is related to service.

The Board finds that a nexus exists between the Veteran's tinnitus and his military service.  Specifically, in his July 2009 opinion, Dr. Waterbury stated that it was "more likely than not" that the Veteran's tinnitus stemmed directly from noise damage suffered in combat.  Additionally, during the September 2016 hearing, the Veteran testified that the current ringing in his ears had always been present since his experience in Vietnam.

The Board is cognizant that the March 2007 VA examiner concluded that the Veteran's tinnitus was due to post-service occupational noise exposure, particularly the Veteran's post-service employment in a chemical plant.  However, at the September 2016 hearing, the Veteran competently and credibly testified that, during service, he rarely-if ever-used hearing protection.  Conversely, in his post-service employment in noisy environments, hearing protection was mandatory.  See Tr. at 17.  As a result of the Veteran's credible testimony providing a fuller picture of his post-service occupational noise exposure, the Board finds the March 2007 VA examiner's opinion less probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In summary, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  Affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Entitlement to Service Connection for a Heart Condition, Including Ischemic Heart Disease and Cardiomyopathy, to include as Secondary to 
Diabetes and as Due to Herbicide Exposure

As succinctly stated in a July 2011 Notice of Disagreement, the Veteran claims that his current heart condition is either related to herbicide exposure during his service in Vietnam or is caused or aggravated by service-connected diabetes mellitus.  As explained below, the Board respectfully disagrees and will deny the Veteran's claim.

As stated previously, generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Additionally, as stated in the Introduction section, the Veteran served in the Republic of Vietnam from March 1969 to Mach 1970.  If a veteran served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, certain diseases are presumed to be service connected due herbicide exposure even though there is no record of the disease during service.  38 C.F.R. § 3.309 (e).  Ischemic heart disease is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e). 

As an initial matter, the Board notes that the Veteran has never been diagnosed with ischemic heart disease.  Specifically, during a September 2010 VA examination, the examiner stated that the Veteran lacked a present diagnosis of ischemic heart disease.  Similarly, in a September 2010 disability benefits questionnaire (DBQ), Dr. Marquardt-a private clinician of the Veteran-noted that the Veteran did not have ischemic heart disease.  

The Board is cognizant that an October 2007 cardiac procedure report completed by Dr. Marquardt contains a pre-procedure diagnosis referencing a Cardiolite scan positive for ischemia.  But, after completion of the procedure, Dr. Marquardt explained that the Cardiolite scan was in fact a false positive.  Accordingly, the Board finds that the Veteran does not have ischemic heart disease.

Although the Veteran does not have ischemic heart disease, the Board finds that the Veteran currently has a heart condition.  Specifically, the Veteran presently has the following diagnoses regarding his heart: (1) dilated cardiomyopathy, as recorded during a September 2010 VA examination and an October 2007 post-cardiac-procedure report completed by Dr. Marquardt; and (2) hypertensive heart disease, as indicated by Dr. Marquardt in a September 2010 DBQ.  

In regard to cardiomyopathy, this condition has not yet been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.

But the lack of this presumption does not preclude the Veteran from arguing, or the Board from considering, whether he is entitled to service connection on a direct basis, to include exposure to herbicides in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (stating that the Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  As such, the Board will consider other avenues to entitlement to service connection.

In this regard, as the record contains a diagnosis of hypertensive heart disease, it may be considered a chronic disease pursuant to 38 C.F.R. § 3.303(b) as it falls under the umbrella of cardiovascular-renal disease.  However, the application of the chronicity presumption is also not warranted in the instant case as there is no showing of hypertensive heart disease manifesting to a degree of 10 percent or more within the first post-service year or a continuity of symptoms since service.  

Turning to consideration of service connection on a direct or secondary basis, although the Veteran received treatment for a heart condition during the pendency of the claim, the record is absent of any treatment for a heart condition during service.  The Veteran's STRs show no treatment for a heart condition or the existence of any symptoms.  Additionally, a heart condition is not recorded on his May 1977 separation examination.  

In specific regard to the Veteran's contention that his heart condition is directly related to herbicide exposure despite the inapplicability of the herbicide presumption, the Board notes that the record is presently devoid of a competent opinion providing a positive link.  The Board acknowledges that in an October 2008 letter, Dr. Marquardt stated that it was "certainly possible" that there could be a link between dilated cardiomyopathy and herbicide exposure.  However, Dr. Marquardt clarified that such a link was not definitively proven.  Due to Dr. Marquardt's use of speculative language and his clarification that there was no proven link between herbicide exposure and dilated cardiomyopathy, his October 2008 is of minimum probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.

Additionally, the Board is aware that in a letter received in March 2014, the Veteran's spouse contended that herbicide exposure caused the Veteran's current heart condition.  As previously stated, as a layperson, the Veteran's spouse is competent to report on thigs she observes.  See Layno, 6 Vet. App. at 470.  But, she has not displayed that she possesses medical knowledge and training analogous to that of a medical professional.  Accordingly, the Veteran's spouse is not competent to provide an opinion as to the etiology of a heart condition.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moving beyond direct service connection, the Board will address the Veteran's contention that his heart condition was caused or aggravated by his service-connected diabetes.  

In an April 2013 VA examination for diabetes and diabetes complications, the examiner opined that the Veteran's current cardiomyopathy was not caused or aggravated by diabetes.  In forming his opinion, the examiner reviewed the record, including Dr. Marquardt's 2008 letter which stated that the Veteran's cardiomyopathy had an unknown etiology.  The examiner then clarified that diabetes is not a condition that causes dilated cardiomyopathy.  These same sentiments were echoed during VA examinations for diabetes in April 2009 and January 2017.  With respect to hypertension, the January 2017 examiner stated that the Veteran had a long-standing history of hypertension, which appeared to be stable and well-controlled.  On review of medications and readings over time, there was no worsening of the condition other than what would normally be expected over time.  Given that the diagnosis of hypertension preceded the diabetes diagnosis, it could not be said that the hypertension was caused by diabetes, or that it had worsened beyond normal progression since the diabetes onset.

Comparatively, in a May 2009 letter, Dr. Marquardt stated that the Veteran's diabetes "can be associated with" diastolic dysfunction.  However, Dr. Marquardt did not provide any reasoning or analysis supporting his opinion.

Similarly, in a July 2009 letter, Dr. Waterbury opined that is was more likely than not that the Veteran's heart failure stemmed from his diabetes.  But, like Dr. Marquardt, Dr. Waterbury provided no reasoning or analysis for his opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
 
In this case, the Board finds the April 2013 and January 2017 VA examiner's opinion to be more probative than Dr. Marquardt's May 2009 opinion and Dr. Waterbury's July 2009 opinion.  The April 2013 and January 2017 VA examiners reviewed the Veteran's available records, including documents produced by the Veteran's multiple private clinicians.  The examiners then provided fully-articulated opinions supported by reasoning.  The Board also finds the April 2009 VA examiner's opinion of lesser probative value as it did not address the issue of diabetes aggravating the Veteran's heart condition.  See 38 C.F.R. §§ 3.303, 3.310.

Turning to the opinions provided by the private physicians, Dr. Marquardt's May 2009 and Dr. Waterbury's July 2009 opinions each contain a major flaw: they did not support either of their opinions with any reasoning or analysis.  As such, they are or lesser probative value in determining whether the Veteran's heart condition is connected secondarily to his diabetes.  See Nieves-Rodriguez, 22 Vet. App. 295.

In short, because there is no evidence that the Veteran's heart condition: (1) is caused by herbicide exposure; (2) is caused or aggravated by service-connected diabetes; or (3) is otherwise related to service, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  As such, the claim is denied.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49 (1990).

Entitlement to Service Connection for an Abnormal Sperm Count

In his March 2007 claim, the Veteran requested service connection for abnormal or deformed sperm and stated that he was treated in service for this condition.  At the September 2016 hearing, the Veteran clarified that after he returned from Vietnam, a doctor told him that a lot of his sperm were defective because he was exposed to something in service.  See Tr. at 19.  Additionally, the Veteran stated when he returned from Vietnam, it took him and his spouse longer to get pregnant than they expected.  Id. at 20-21.  

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

As an initial matter, the Board notes that the Veteran's STRs contain documentation regarding the Veteran's sperm.  Specifically, in a December 1970 STR, the Veteran requested a sperm count as the Veteran stated that he and his wife were having trouble getting pregnant.  A sperm count was ordered and, in February 1971 STR, the results note a 40 percent abnormality.  But, pursuant to an analysis of the Veteran's sperm count conducted later in February 1971, the clinician stated that this result was well within normal limits and recommended that the Veteran and his spouse follow up with a practitioner of obstetrics and gynecology.

Other than this inquiry documented in the Veteran's STRs, the evidence of record does not show any treatment for an abnormal sperm count at any other time, including during the pendency of the Veteran's appeal.  Thus, the evidence is against granting service connection because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  The appeal must be denied as to this issue; there is no doubt to be resolved. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

Service connection for a heart condition, including ischemic heart disease and cardiomyopathy, to include as secondary to diabetes and as due to herbicide exposure, is denied.

Service connection for an abnormal sperm count is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) service connection for bilateral hearing loss; (2) service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes and as due to herbicide exposure; (3) service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes and as due to herbicide exposure; (4) an initial evaluation in excess of 50 percent for PTSD; and (5) a TDIU for service-connected disabilities.

Entitlement to Service Connection for Bilateral Hearing Loss

As previously discussed in the above decision regarding the Veteran's tinnitus claim, the Veteran was afforded a VA audiological examination in March 2007.  During this examination, the Veteran recounted in-service noise exposure from helicopters and weapons fire.  After evaluating the Veteran, the examiner stated that the Veteran's right ear was clinically normal, but the Veteran had mild sensorineural hearing loss of the left ear.  The examiner attributed the Veteran's hearing loss most likely to post-service occupational noise exposure.  

However, during his September 2016 hearing, the Veteran further explained that he had not used any hearing protection in service as opposed to mandatory hearing protection during his post-service employment.  Based on the evidence gleaned from the September 2016 hearing, the rationale the March 2007 VA examiner provided for her opinion on the Veteran's hearing loss is inadequate and an additional VA examination is necessary prior to adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board notes that although it found the Veteran competent to opine as to the symptoms and duration of his tinnitus, the Veteran does not have the specialized training sufficient to render an opinion as to the etiology of hearing loss.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Accordingly, a new VA examination is necessary prior to adjudication of service connection for bilateral hearing loss.

Entitlement to Service Connection for Bilateral Upper and Lower Extremity Peripheral Neuropathy, to Include as Secondary to Diabetes and as Due to Herbicide Exposure

At the September 2016 hearing, the Veteran testified that he first began experiencing tingling, numbness, and a loss of sensation in his upper and lower extremities when he first got back from Vietnam.  See Tr. at 11.  He further stated that although he stayed in the military after serving in Vietnam, he did not seek medical attention as he was young and just simply dealt with his symptoms.

In his May 2009 letter, Dr. Marquardt stated that the Veteran has peripheral neuropathy directly attributable to his service-connected diabetes.  However, Dr. Marquardt did not clarify which of the Veteran's extremities the neuropathy affected.  Additionally, he did not provide a rationale for his opinion.  Similarly, Dr. Waterbury's July 2009 letter linking the Veteran's peripheral neuropathy to his service-connected diabetes lacks any analysis as well as precision as to which of the Veteran's extremities is affected.  

During the pendency of the claim, the Veteran was afforded VA examinations as to his diabetes on April 2009, April 2013, and January 2017.  However, the Veteran was never afforded a VA examination in regard to peripheral neuropathy of the upper and lower extremities in a context unrelated to diabetes.

As stated above in the body of the Board's decision, VA shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See Waters, 601 F.3d 1274; Colantonio, 606 F.3d 1378.

Here, the Board acknowledges that the evidence of record contains competent evidence that the Veteran currently has peripheral neuropathy.  Additionally, there is an indication that the Veteran's symptoms may be associated with his active military service as the Veteran competently testified to this matter during his September 2016 hearing.  Further, early-onset peripheral neuropathy is a presumptive condition associated with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e). 

Accordingly, the Board finds that VA has not yet satisfied its duty to assist and must provide the Veteran with another examination to determine the etiology of his bilateral upper and lower extremity peripheral neuropathy in a context unrelated to diabetes.  See 38 C.F.R. § 3.159.

Entitlement to an Initial Evaluation in Excess of 50 Percent for PTSD

In June 2011, the Veteran submitted a statement from a social worker at the Sacramento Vet Center regarding his PTSD.  Likewise, during a January 2017 VA PTSD examination, the Veteran indicated that he had been going to the Sacramento Vet Center "for a couple of years."  At the present time, however, Sacramento Vet Center records are not associated with the claims file.  Accordingly, the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD must be remanded so these records may be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Entitlement to a TDIU for Service-Connected Disabilities

Finally, as the claims being remanded may affect the outcome of a claim of entitlement to a TDIU, a final decision on this issue would, at this point, be premature.  Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Sacramento, California Vet Center.  If necessary, send and request the Veteran to execute VA Form 21-4142 and VA Form 21-4142a.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

4.  After completing the above to the extent possible, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

Following review of the claims file and examination of the Veteran, the examiner should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his military service, or that a hearing loss disability manifested within a year of his separation from service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the testimony of the Veteran during the September 2016 hearing.

Additionally, in rendering the opinion, the examiner should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Veteran's current hearing loss is or is not merely a delayed response to in-service noise exposure, particularly to helicopters, combat, and weapons fire.

For all of the opinions requested above, a complete rationale must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After items (1) - (3) are complete, schedule the Veteran for a VA examination to determine the etiology of his upper and lower extremity peripheral neuropathy.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should then address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral upper and/or lower extremity peripheral neuropathy is related to service?  The examiner should consider the Veteran's presumed herbicide exposure.

(b) Is it at least as likely as not (50 percent probability or more) that any right or left upper or lower extremity peripheral neuropathy could be characterized as early-onset peripheral neuropathy associated with herbicide exposure?

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's September 2016 hearing testimony that he experienced tingling, numbness, and a loss of sensation in his upper and lower extremities since returning from Vietnam; and

* The Veteran's statement during an April 2013 VA diabetes examination where he reported peripheral neuropathy since the 1980s.

For all of the opinions requested above, a complete rationale must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


